Citation Nr: 1608350	
Decision Date: 03/02/16    Archive Date: 03/09/16

DOCKET NO.  12-26 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating for status post right clavicle fracture with residual scar, currently evaluated as 10 percent disabling prior to October 19, 2012, and as 20 percent disabling from October 19, 2012.

2.  Whether new and material evidence has been received to reopen a claim for service connection for thyroid cancer.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Jaime M. Porter, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1997 to May 2000 and from July 2000 to August 2003.  The Veteran also had seven months and 15 days of prior inactive service.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, that continued a 10 percent rating for service-connected right clavicle disability with residual scar.  In a March 2013 rating decision, the RO granted an increased rating of 20 percent, effective from October 19, 2012.  As such, the issue on appeal has been recharacterized as listed on the title page of this decision.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (where a claimant has filed a notice of disagreement as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).  

In March 2015, the Veteran, through his appointed representative, submitted a VA Form 21-4138 that withdrew his request for a Board hearing on the question of entitlement to an increased rating for his right clavicle disability.  The record reflects that in March 2015, the Veteran also made an oral request to withdraw this appeal.  The Veteran was advised that any request to withdraw the appeal should be submitted in writing.  To date, no such request has been submitted; therefore the Board will proceed with appellate review.   

An April 2015 rating decision denied a claim to reopen a claim of service connection for thyroid cancer on the grounds that the evidence submitted by the Veteran was not new and material.  In June 2015, the Veteran submitted a written statement indicating that he disagreed with the denial.  Since the June 2015 statement was received well within the one year the Veteran had to appeal the April 2015 rating decision denying service connection for thyroid cancer, the Board construes the statement as a timely notice of disagreement (NOD) with this issue.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.201 (2015); see also Gallegos  v. Gober, 14 Vet. App. 50 (2000) (VA should liberally interpret a written communication that may constitute an NOD under the law), rev'd sub nom Gallegos  v. Principi, 283 F.3d 1309 (Fed. Cir. 2002) (the language of § 20.201 properly implemented 38 U.S.C.A. § 7105, and assuming that the [claimant] desired appellate review, meeting the requirement of § 20.201 was not an onerous task).  The filing of an NOD initiates the appeal process.  See Godfrey v. Brown, 7 Vet. App. 398, 408-10 (1995).  To date, a statement of the case has not been issued as to the issue of whether new and material evidence has been received to reopen a claim for service connection for thyroid cancer.  In Manlincon v. West, 12 Vet. App. 238 (1999), the Court held that where a notice of disagreement is filed but an SOC has not been issued, the Board must remand the claim to the AOJ so that an SOC may be issued.  As such, the issue is listed on the title page of this decision.

The issue of whether new and material evidence has been received to reopen a claim for service connection for thyroid cancer is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to October 19, 2012, the Veteran's status post right clavicle fracture with residual scar was manifested by complaints of painful motion, abnormal movement, locking, and weakness, with limitation of motion to 120 degrees or greater, but not limitation of motion at shoulder level.  

2.  Effective October 19, 2012, the Veteran's status post right clavicle fracture with residual scar was manifested by complaints of painful motion, weakness, tightness, grinding and popping of the shoulder, and decreased range of motion, with limitation of motion to 80 degrees or greater, but not limitation of motion at midway between the side and shoulder level.

3.  The most probative evidence of record does not demonstrate that the Veteran's right shoulder scar is nonlinear, painful, or unstable.  


CONCLUSIONS OF LAW

1.  The criteria for an increased rating in excess of 10 percent from June 24, 2010, through October 18, 2012, for status post right clavicle fracture with residual scar, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, Part 4, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5200-5203 (2015).   

2.  The criteria for an increased rating in excess of 20 percent from October 19, 2012, for status post right clavicle fracture with residual scar, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.321, Part 4, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5200-5203.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions under the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In a claim for an increased rating, evidence necessary to substantiate a claim means evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on a veteran's employment.  Vasquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring generic claim-specific notice and rejecting veteran-specific notice as to effect on daily life and as to the assigned or a cross-referenced Diagnostic Code under which the disability is rated).  

A VA letter issued in July 2011 satisfied the duty to notify provisions with respect to an increased rating claim, as it informed the Veteran of the type of evidence required to substantiate his claim.  Notice was provided prior to adjudication of the claim and it explained to the Veteran his and VA's respective duties for obtaining evidence, as well as that a disability rating and effective date would be assigned, in the event of an award of the benefit sought, as required by the Court in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The duty to assist the Veteran has also been satisfied in this case.  The RO obtained the Veteran's available service treatment records, as well as post-service VA medical center (VAMC) records and private treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  A VA examination was conducted in August 2011 to ascertain the current severity of the Veteran's right clavicle disability.  38 C.F.R. § 3.159(c)(4).  The examiner conducted a physical examination, recorded clinical findings to include range of motion testing, documented the Veteran's subjective complaints, and fully addressed the rating criteria that are relevant to rating the disability in this case.  As the VA examination included sufficient detail regarding the current severity of the Veteran's right clavicle disability, the Board concludes that the examination is adequate for evaluation purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  

In addition, there is no evidence of any material change in the severity of the Veteran's service-connected right clavicle disability since his last examination in August 2011.  See 38 C.F.R. § 3.327(a).  Thus, there is adequate medical evidence of record to make a determination in this case, and the Board finds that VA has met its duty to assist with respect to obtaining a VA examination or opinion as to the increased rating issue on appeal.  38 C.F.R. § 3.159(c)(4).  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (the passage of time alone, without an allegation of worsening, does not warrant a new examination).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield, 20 Vet. App. at 537; see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

Legal Criteria

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function, will be expected in all cases.  38 C.F.R. § 4.21.      

Evaluation of a service-connected disability requires a review of a veteran's medical history with regard to that disorder.  However, the primary concern in a claim for an increased evaluation for service-connected disability is the present level of disability.  While the entire recorded history of a disability is important for more accurate evaluations, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Where a veteran appeals the initial rating assigned for a disability, evidence contemporaneous with the claim and the initial rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous."  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time.  Id.


Facts

In June 2011, the Veteran filed a claim for an increased rating for his service-connected status post right clavicle fracture with residual scar.  As the Veteran's claim was received by VA in June 2011, the rating period on appeal is from June 24, 2010, one year prior to the date of receipt of the increased rating claim.  38 C.F.R. § 3.400(o)(2).  In a rating decision dated March 2013, the RO granted a disability rating of 20 percent, effective October 19, 2012, based on the Veteran's limited motion of the arm at shoulder level and painful motion of the shoulder.  Thus, the Veteran's appeal is for a rating in excess of 10 percent for the period from June 24, 2010 through October 18, 2012, and a rating in excess of 20 percent for the period from October 19, 2012.  

The only evidence of the Veteran's functional loss for the rating period from June 24, 2010, is the report of VA examination dated August 2011.  At that time, the Veteran reported suffering from pain, decreased range of motion (ROM), and "locking" of his right shoulder.  Upon initial ROM testing, the Veteran's right shoulder had flexion to 150 degrees, abduction to 120 degrees, internal rotation to 60 degrees, and external rotation to 45 degrees.  After his fifth ROM, the Veteran had flexion to 150 degrees, abduction to 120 degrees, internal rotation to 60 degrees, and external rotation to 40 degrees.  From the first to the fifth ROM, the Veteran exhibited a loss of five degrees on external rotation.  

The August 2011 report of examination noted painful motion and abnormal movement of the Veteran's right shoulder, as well as pain and weakness.  The examiner diagnosed the Veteran with status post right clavicle fracture with residual painful motion and decreased range of motion, as well as status post open reduction internal fixation, right clavicle with residual scar.  The examiner found that these conditions had a mild to moderate effect on the Veteran's usual occupation and daily activities, with significant decreased ROM in the right shoulder and weakness (4/5).

The evidence on record for the rating period from October 20, 2012, consists of notes from the Veteran's physical therapy sessions at a VAMC, where he sought treatment for shoulder pain.  

In October 2012, the Veteran reported decreased range of motion, weakness, and constant pain, with a severity of 6/10, in his right shoulder.  He also reported moderate loss of strength/weakness and moderate stiffness.  Upon testing, the Veteran's right shoulder had flexion to 100 degrees, abduction to 80 degrees, internal rotation to 28 degrees, and external rotation to 55 degrees.  His muscle strength was rated at 3+/5 for each of the following:  flexion, extension, internal rotation, external rotation, abduction, and scapula retraction.  The Veteran was assessed as having decreased right upper extremity shoulder active ROM, increased pain with passive ROM, decreased strength, and popping and clicking at the acromioclavicular (AC) and glenohumeral joints.  The physical therapist noted that the Veteran's signs and symptoms were suggestive of rotator cuff tear and rotator cuff impingement.        

In November 2012, the Veteran reported increased active ROM in his right shoulder and pain at the level of 5/10.  Upon testing, the Veteran's right shoulder had flexion to 112 degrees, abduction to 94 degrees, internal rotation to 15 degrees, and external rotation to 56 degrees.  

At a subsequent appointment in November 2012, the Veteran reported increased ROM in his right shoulder and pain at the level of 5/10.  Upon testing, the Veteran's right shoulder had flexion to 115 degrees, abduction to 102 degrees, internal rotation to 35 degrees, and external rotation to 62 degrees.  

In December 2012, the Veteran reported increased tightness in his right shoulder and pain at the level of 5/10.  Upon testing, the Veteran's right shoulder had flexion to 131 degrees, abduction to 113 degrees, internal rotation to 26 degrees, and external rotation to 72 degrees.  


At a subsequent appointment in December 2012, the Veteran reported continued constant pain, continued weakness in his right shoulder, and no improvement in his active ROM.  Upon testing, the Veteran's right shoulder had flexion to 121 degrees, abduction to 125 degrees, internal rotation to 42 degrees, and external rotation to 66 degrees.  

In January 2013, at the time of discharge from physical therapy, the Veteran reported right shoulder pain at the level of 5/10.  Upon testing, the Veteran's right shoulder had flexion to 126 degrees, abduction to 131 degrees, internal rotation to 36 degrees, and external rotation to 70 degrees.  His muscle strength was rated at 4/5 for flexion and at 4+/5 for extension, internal rotation, external rotation, abduction, and scapula retraction.  

In his March 2012 notice of disagreement, the Veteran complained of loss of strength in his right arm and "loss of motion with increased pain and grinding and popping of the shoulder."  He claimed that his "personal life activities have decreased due to pain and range of motion."  He cited being unable to throw a football or baseball with his son.  He also reported being told by a VA doctor that the scapula of his right shoulder "does not disengage thus limiting movement and causing pain."  

Right Clavicle Analysis 

The rating criteria for the shoulder and arm are found at 38 C.F.R. § 4.71a, Diagnostic Codes 5200 through 5203.  These Diagnostic Codes distinguish between the major (dominant) extremity and the minor (non-dominant) extremity.  See 38 C.F.R. § 4.69.  The medical evidence shows that the Veteran is right-hand dominant.  Therefore, the criteria referencing the major extremity are for consideration in this case.

Normal ranges of upper extremity motion are defined as follows:  forward elevation (flexion) from 0 to 180 degrees; abduction from 0 to 180 degrees; and internal and external rotation from 0 to 90 degrees.  38 C.F.R. §§ 4.71, Plate I; 4.71(a).  Lifting the arm to shoulder level is lifting it to 90 degrees.  See 38 C.F.R. § 4.71, Plate I.  In assessing the severity of limitation of shoulder motion, it is necessary to consider both forward flexion and abduction.  See Mariano v. Principi, 17 Vet. App. 305, 317-18 (2003).  

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Court has clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32, 38-43 (2011).  Instead, as explained in Mitchell, pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance; less or more movement than is normal, weakened movement, excess fatigability, and incoordination; and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight bearing.  See 38 C.F.R. §§ 4.40, 4.45.  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59.  The provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).      

The Veteran's service-connected right clavicle disability is characterized as status post right clavicle fracture.  This disability is not listed on the Rating Schedule, and the RO assigned Diagnostic Code 5299-5203 pursuant to 38 C.F.R. § 4.27, which provides that unlisted disabilities requiring rating by analogy will be coded on a "built up" basis, meaning that the first two digits will be selected from that part of the schedule most closely identifying the part of the body involved, and the last two digits will be "99."  See 38 C.F.R. § 4.20.  The RO determined that the most closely analogous diagnostic code for the Veteran's condition is 38 C.F.R. § 4.71a, Diagnostic Code 5203.  Thus, for the rating period from June 24, 2010, to October 19, 2012, the Veteran is evaluated under Diagnostic Code 5299-5203.  

The Board has considered Diagnostic Codes 5200 to 5203 to determine whether the Veteran may be entitled to a rating in excess of 10 percent for his right clavicle disability.  38 C.F.R § 4.71a (2015).  In addition, the Board has considered rating by analogy to Diagnostic Code 5003 for rating arthritis.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003.

The Board notes that documents of record establish that the Veteran is right hand dominant.  38 C.F.R. § 4.69 (2015).

Diagnostic Code 5200 pertains to ankylosis of scapulohumeral articulation.  The August 2011 VA examiner reported joint involvement, including ankylosis, secondary to the Veteran's bone condition.  However, the lowest available rating under this Diagnostic Code requires abduction limited to 60 degrees.  The Veteran's abduction of 120 degrees exceeds this limitation; thus, Diagnostic Code 5200 is not for application.  

Diagnostic Code 5202 pertains to impairment of the humerus, including malunion, recurrent dislocation at the scapulohumeral joint, fibrous union, nonunion, and loss of the humeral head.  The VA examination report contains no evidence of impairment of the humerus.  Thus, Diagnostic Code 5202 is not for application.  

Diagnostic Code 5203 provides ratings for other impairment of the clavicle or scapula.  A rating in excess of 10 percent for the major extremity under Diagnostic Code 5203 requires evidence of dislocation of the clavicle or scapula, or nonunion of the clavicle or scapula with loose movement.  There is no evidence that the Veteran suffered from such disabilities.  Diagnostic Code 5203 also provides that impairment of the clavicle or scapula may be rated on impairment of the contiguous joint. 

Under Diagnostic Code 5201, which pertains to limitation of motion of the arm, the lowest compensable rating is 20 percent for limitation of motion at shoulder level.  In August 2011, the Veteran's right clavicle disability was manifested by flexion limited to 150 degrees and abduction to 120 degrees, as well as pain, abnormal movement, weakness, and locking.  The Veteran exhibited ROM greater than limitation of motion at shoulder level, thus Diagnostic Code 5201 is not for application.  

The current 10 percent rating was assigned under 38 C.F.R. § 4.59 in recognition of the Veteran's painful and limited motion of the right shoulder and arm.  The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Id.  Also, in rating by analogy, a 10 percent evaluation is assigned for painful or limited motion of a major joint or group of minor joints.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003 (when limitation of motion is noncompensable, a rating of 10 percent is for application for each major joint).  For the purpose of rating disability from arthritis, the shoulder is considered a major joint.  38 C.F.R. § 4.45(f) (2015).

The August 2011 examiner noted that the Veteran exhibited pain, weakness, abnormal movement, and locking, but flexion and abduction did not change after repetitive use testing.  In addition, there was no evidence of edema, effusion, instability, tenderness, redness, heat, or guarding of movement.  The Board recognizes that the Veteran experiences pain and functional loss due to his right clavicle disability.  Nevertheless, these difficulties did not limit the Veteran's movement of the right arm to shoulder level.  The objective findings on clinical examination show the Veteran's right clavicle disability more nearly approximates the 10 percent rating, by analogy, under Diagnostic Code 5003.  As clinical examination revealed pain on motion, the 10 percent rating in fact compensates the Veteran for his functional loss due to right shoulder pain.  38 C.F.R. § 4.59; see also Mitchell, 25 Vet. App. at 33, 43.  Thus, the Board's finding applies even after considering functional loss due to pain, weakness, excess fatigability, swelling, deformity, atrophy, painful movement, and repetitive motion.  See 38 C.F.R. §§ 4.40, 4.45, 4.59.

The Board emphasizes that the Veteran has not been diagnosed as having arthritis of the right shoulder.  However, regardless of whether the Veteran has arthritis of his right shoulder, the Court has held that the application of 38 C.F.R. § 4.59 is not limited to disabilities involving arthritis.  See Burton, 25 Vet. App. at 1.  The Veteran is competent to report the symptoms and impairments associated with his right clavicle disability.  See Davidson v. Shinskei, 581 F.3d 1313 (Fed. Cir. 2009).  Given the consistency of his complaints and the objective evidence of pain, the Board finds the Veteran credible regarding his reported symptomatology.  Resolving reasonable doubt in the Veteran's favor, the Board finds that his service-connected right clavicle disability is manifested by painful and limited motion to a noncompensable degree.  As such, a 10 percent rating is warranted by analogy to Diagnostic Code 5003, as well as under 38 C.F.R. §§ 4.3, 4.7, and 4.59.  See Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995).   

For the period from October 19, 2012, the Veteran's service-connected right clavicle disability is evaluated as 20 percent disabling under Diagnostic Code 5201.  38 C.F.R. § 4.71a; see also 38 C.F.R. § 4.7 (the higher of two evaluations is applied if the veteran's disability picture more nearly approximates the criteria required for that rating).  

The Veteran's physical therapy records show that the Veteran's right shoulder forward flexion ranged from 100 degrees to 131 degrees, which is greater than the limitation of shoulder level, or 90 degrees from the side, required for a rating of 20 percent, the lowest available rating under Diagnostic Code 5201.  The Veteran's right shoulder abduction, at its lowest, was 80 degrees on October 19, 2012, which is less than the limitation of shoulder level, or 90 degrees from the side.  Thus, the Veteran is entitled to a rating of 20 percent from October 19, 2012.  

However, the Veteran is not entitled to a rating in excess of 20 percent under Diagnostic Code 5201.  The Veteran's abduction to 80 degrees is greater than midway between side and shoulder level, which is required for the next higher rating.  Thus, the Veteran is not entitled to a rating in excess of 20 percent under Diagnostic Code 5201.  

The Board has also considered Diagnostic Codes 5200, 5202, and 5203, to determine whether the Veteran may be entitled to a rating in excess of 20 percent for his right clavicle disability during this rating period.  A rating in excess of 20 percent under Diagnostic Code 5200 for the major upper extremity requires that abduction be limited to 60 degrees.  The Veteran's abduction, at its most limited, measured 80 degrees.  Thus, Diagnostic Code 5200 is not for application.  Diagnostic Code 5202 requires impairment of the humerus.  As stated above, there is no evidence that the Veteran has such impairment, thus Diagnostic Code 5202 is not for application.  Finally, Diagnostic Code 5203 does not provide a disability rating in excess of 20 percent, except when rated on impairment of function of the contiguous joint.  

The Board considered whether the Veteran is entitled to a higher rating on the basis of functional loss or impairment under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  See DeLuca, 8 Vet. App. at 202; Mitchell, 25 Vet. App. at 38-43; Burton, 25 Vet. App. at 1.  The Board acknowledges that the Veteran has right clavicle pain, weakness, loss of motion, and grinding and popping of the shoulder.  Nevertheless, higher compensation is not warranted under 38 C.F.R. §§ 4.40 and 4.45, and DeLuca, because the evidence of record does not reflect additional functional loss due to pain, weakness, fatigue, or incoordination, nor does it show limited motion or function to such a degree as to warrant a rating in excess of 20 percent.  

Specifically, even with consideration of pain, the Veteran was able to forward flex his right shoulder to 100 degrees or more, while his abduction ranged from 80 to 131 degrees.  Under Diagnostic Code 5201, abduction to 80 degrees is compensable at 20 percent, but the Veteran's other ROM measurements are noncompensable.  Thus, the Board finds that the disability rating of 20 percent under Diagnostic Code 5201, for limitation of motion to shoulder level, contemplates the functional loss described by the Veteran.   

The Veteran is competent to report that he experiences certain symptoms, such as shoulder pain, or that his disability causes him difficulty with personal activities, such as throwing a baseball.  See Davidson, 581 F.3d at 1313.  The Board finds the Veteran credible in regard to these statements.  However, the Veteran's belief that he is entitled to a higher disability rating is outweighed by the objective medical findings.  Thus, in reaching the conclusion stated herein, the Board assigns greater probative value to the findings set forth in the Veteran's physical therapy treatment records.  

In light of the above, the Board finds that the evidence is against a rating in excess of 10 percent for the period from June 24, 2010, to October 19, 2012, and against assignment of a rating in excess of 20 percent for the period from October 20, 2012.  Therefore, the Veteran's claim for an increased rating as to his right clavicle disability is denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).    

Scar Analysis

In the September 2011 rating decision, the RO also gave the Veteran a non-compensable evaluation for residual scar with his service-connected status post right clavicle fracture.  Scar disabilities not of the head, face, or neck are evaluated under 38 C.F.R. § 4.118, Diagnostic Codes 7801 through 7805.  Due to his non-compensable evaluation, the Veteran is not currently assigned a rating under any of these Diagnostic Codes.  

Under Diagnostic Code 7805, any disabling effects of other scars (including linear scars), and other effects of scars evaluated under Diagnostic Codes 7800, 7801, 7802, and 7804, not considered in a rating provided under Diagnostic Codes 7800-7804, are to be evaluated under an appropriate Diagnostic Code.  

The August 2011 VA examiner noted the presence of three scars on the Veteran's upper body due to the open reduction internal fixation of his right clavicle fracture in 1999.  All three scars were deemed linear and deep, but none of them exhibited pain on examination, skin breakdown, inflammation, edema, or keloid formation.  The examiner found that none of the scars limited motion or functionality.  The first scar, on the Veteran's anterosuperior right chest, measured 8 centimeters by 1 centimeter, or 8 centimeters squared.  The second scar, on the Veteran's superior right shoulder, measured 1 centimeter by 0.5 centimeters, or 0.5 centimeters squared.  The third scar, located lateral to the second scar, measured 1 centimeter by 0.3 centimeters, or 0.3 centimeters squared.  The examiner noted that the Veteran reported no symptoms caused by the scars and no limitations on routine daily activities or employment due to the scars.

The Board finds that a compensable rating is not warranted under Diagnostic Code 7805 because the evidence does not show that the scars have any disabling effects not contemplated by Diagnostic Codes 7801 to 7804 that would warrant a rating under another appropriate diagnostic code.  The Board acknowledges that the Veteran exhibited limited range of motion, pain, and weakness of the right shoulder during both the August 2011 VA examination and his physical therapy sessions.  However, the Veteran is separately compensated for these limitations under 38 C.F.R. § 4.71a, Diagnostic Codes 5201 and 5299-5203, which provide ratings for limitation of motion of the arm.  Rating of the same manifestation under various diagnoses is to be avoided.  See 38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259 (1994).  Accordingly, a rating for these limitations under Diagnostic Code 7805 is not warranted.  

The Board has also considered other Diagnostic Codes to determine whether the 
Veteran might be entitled to a compensable rating for his residual scars.  Specifically, the Board considered Diagnostic Codes 7801 to 7804.  

Diagnostic Code 7801 pertains to burn scars or scars due to other causes, not of the head, face, or neck, that are deep and nonlinear.  This Diagnostic Code is not for application in this case as the evidence does not show that the Veteran's scars are nonlinear.

Diagnostic Code 7802 pertains to burn scars or scars due to other causes, not of the head, face, or neck, that are superficial and nonlinear.  Similarly, this Diagnostic Code is not for application as the evidence does not show that the Veteran's scars are nonlinear.  

Diagnostic Code 7804 pertains to scars that are unstable or painful.  This Diagnostic Code is not for application in this case as the evidence does not show that the Veteran's scars are unstable or painful. 

The Board therefore finds that the criteria for a compensable rating for the Veteran's right clavicle scars have not been met at any time during the rating periods on appeal.  As the preponderance of the evidence is against the assignment of a compensable rating, the benefit-of-the-doubt doctrine is not applicable, and an increased rating must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Extra-Schedular Consideration

Generally, evaluating a disability using either the corresponding or an analogous diagnostic code contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27.  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  However, in exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b).    

The threshold factor for extraschedular consideration is a finding that the evidence of record presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, a task performed either by the RO or the Board.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[T]he rating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule; the assigned schedular evaluation is, therefore, adequate; and no referral is required.  Id.

The Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render the current ratings inadequate.  The Veteran's right clavicle disability is currently evaluated by rating criteria that contemplate pain and limited motion.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5201 & 5299-5203.  In this case, there is no evidence that the Veteran has experienced symptoms associated with these disabilities that are not contemplated by the currently assigned schedular ratings.  

Consequently, the Board finds that the available schedular ratings are adequate to rate the Veteran's right clavicle disability.  See 38 C.F.R. §§ 4.71a, Diagnostic Codes 5201 & 5203.  Based on this threshold finding, there is no need to consider whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization.  See Thun, 22 Vet. App. at 118-19 (holding that the Board's finding that the rating criteria were adequate to evaluate the claimant's disability was a sufficient basis for denying extraschedular consideration without regard to whether there was marked interference with employment).  As such, referral for extraschedular consideration is not warranted.  See VAOPGCPREC 6-96; 61 Fed. Reg. 66749 (1996).  

The Board also notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

Finally, the Board is cognizant of the ruling of the United States Court of Appeals for Veterans Claims (Court) in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the Court held that a claim for a total rating based on individual unemployability (TDIU) due to a service-connected disability, either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the Veteran has not asserted, and the record does not otherwise reflect, that he has difficulty at work as a result of his service-connected right clavicle disability or that the disability renders him unable to secure or follow a substantially gainful employment.  Thus, the Board concludes that a claim for a TDIU has not been raised.  


ORDER

Entitlement to an increased rating in excess of 10 percent for status post right clavicle fracture with residual scar, for the period from June 24, 2010 through October 18, 2012, is denied.

Entitlement to an increased rating in excess of 20 percent for status post right clavicle fracture with residual scar, from October 19, 2012, is denied.


REMAND

As noted above, to date, the RO has not yet issued a statement of the case (SOC) addressing the issue of whether new and material evidence has been received to reopen a claim for service connection for thyroid cancer.  In Manlincon v. West, 12 Vet. App. 238 (1999), the Court held that where a notice of disagreement is filed but an SOC has not been issued, the Board must remand the claim to the AOJ so that an SOC may be issued.  Accordingly, this issue must be remanded so that the AOJ may issue an SOC.

Accordingly, the case is REMANDED for the following action:

Issue a statement of the case, and notify the Veteran of his appellate rights, with respect to the issue of whether new and material evidence has been received to reopen a claim for service connection for thyroid cancer.  38 C.F.R. § 19.26 (2015).  In the notice and Statement of the case, remind the Veteran that a timely substantive appeal to the April 2015 rating decision must be filed if this claim is denied in the statement of the case in order to continue the appeal.  38 C.F.R. § 20.202 (2015).  If the Veteran perfects an appeal as to this issue, return the case to the Board for appellate review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


